Citation Nr: 1518442	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and insomnia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from May 1979 to December 1990.  He then served in the Army National Guard from March 1991 to September 2009, with periods of active duty service from August 1991 to September 1992, September 3, 2005, to September 28, 2005, and March 2006 to June 2007.     
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Veteran was scheduled for a Board hearing in April 2015; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he has PTSD that is related to service, to include as a result of serving on active duty in the Persian Gulf and Afghanistan.  See e.g., April 2015 Informal Hearing Presentation.  The record shows a long history of problems sleeping, to include during the Veteran's periods of active duty service.  On VA examination in June 2011, the Veteran reported that he has had trouble sleeping for over 30 years.  The VA examiner declined to diagnose the Veteran with PTSD and diagnosed the Veteran with primary insomnia, but did not provide an opinion as to the etiology of the Veteran's primary insomnia.  Further, since the June 2011 VA examination, the Veteran has reported symptoms of anxiety and panic attacks, mild depression, and fatigue and lethargy.  See e.g., October 2012 Form 9 and attached statement.  Accordingly, and given that the Veteran has not been afforded a VA examination since June 2011, a new VA examination is warranted to determine the nature and etiology of an acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Also, in October 2014, the Veteran called to request a hearing with a Decision Review Officer (DRO) regarding his appeal.  

Finally, it is noted that the Veteran applied for VA Vocational Rehabilitation benefits and enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to schedule him for a hearing with a DRO regarding his appeal.  See October 2014 Report of General Information. 

2. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding his mental health, which may include private treatment records from Destin Hospital in September 1986.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  

3. Obtain outstanding relevant VA treatment records, to include records from June 2011 to April 2013, and from April 2014 to present. 

4. Obtain the Veteran's VA Vocational Rehabilitation folder (or copies of the contents) and associate such with the electronic claims folder. 

5. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of a psychiatric disorder.  Make the claims file available to the examiner for review of the case (including both Virtual VA and VBMS).  The examiner is asked to note that this case review took place.  

(a) Provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disorder during the current appeal period (from April 2011 to present).  It is noted that the Veteran was diagnosed as having insomnia during the pendency of this claim.  See June 2011 VA examination.  

The examiner's attention is invited to the Veteran's reports of current symptoms of problems sleeping, loud noises making him nervous, anxiety and panic attacks, mild depression, and fatigue and lethargy.  See e.g., April 2011 Veteran statement; October 2012 Form 9 and attached statement.  

(b) The examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's psychiatric disorder, other than PTSD, is etiologically related to active service, to include sleep problems during active service, and to include his active duty service in the Persian Gulf and in an imminent danger zone in Afghanistan.  

(c) The examiner is asked to opine whether the Veteran has PTSD and, if so, whether it is at least as likely as not (probability of 50 percent) that PTSD resulted from an in-service stressor, to include as a result of fear of hostile military and terrorist activity associated with his active duty service in the Persian Gulf and in an imminent danger zone in Afghanistan

The examiner's particular attention is invited to the following:

a. The Veteran's long history of sleep problems during service, to include during his periods of active duty service.  See e.g., October 1980 service treatment record (showing Veteran broke up with girlfriend and now has problems sleeping; assessed with anxiety); August 1981 service treatment record (showing complaints of job-related stress and sleeping problems); December 1982 service treatment record (showing complaints of job stress with poor sleep and fatigue and impression of stress symptoms); July 1990 telephone consult (indicating that sleep problems continue); undated post deployment assessment (noting loss of sleep after deployment to the Persian Gulf from November 1991-July 1992); February 2004 VA assessment of insomnia; September 2007 Post Deployment Assessment (noting problems sleeping after deployment to Afghanistan from June 2006 to May 2007; health provider also noted anger, aggression, and anxiety issues). 

b. The Veteran's periods of active duty service in the Air Force from May 1979 to December 1990, and in the Army National Guard from August 1991 to September 1992, September 3, 2005, to September 28, 2005, and March 2006 to June 2007.  See DD-214s; DD-220.

c. The Veteran's history of depression.  See e.g., March 2008 diagnosis of depressive disorder NOS and April 1999 diagnosis of "depressed at times."  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Note that the June 2011 VA examination is inadequate as the examiner did not provide an opinion as to the etiology of the diagnosed Primary Insomnia.  

6. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




